Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2018

                                   No. 04-18-00063-CV

                                THE STATE OF TEXAS,
                                      Appellant

                                            v.

  WEEKLEY HOMES, LLC, a Delaware Limited Liability Company f/k/a Weekley Homes,
                 L.P., a Delaware Limited Partnership et al.,
                                 Appellees

                     From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2017ED0021
                          Honorable Kelly Cross, Judge Presiding


                                      ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to April 10, 2018.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court